DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 04/27/2022.
Claims 1 and 11 have been amended and are hereby entered.
Claims 6-10 have been canceled.
Claims 1-5, and 11-15 are currently pending and have been examined.
This action is FINAL.

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive.  Applicant argues that Gordon fails to disclose "a mobile terminal with a camera normally-on when the mobile terminal is in a power-on state" and cites paragraph [0031] of the spec arguing that “normally-on” is a technical term and has a common meaning that the camera is always in an operating/turn-on state when no other operation/control is received unless the device is powered off.  Applicant further argues that:
as well known in the art, a user may first starts the camera application and/or the facial recognition application as needed, and then the camera application and/or the facial recognition application may run in the background, but before the user starts the camera application and/or the facial recognition application, the camera application and/or facial recognition application is not running even if the mobile terminal is powered on; that is, "a camera application and/or a facial recognition application may operate in the background" in Gordon does not mean that "a camera application and/or a facial recognition application" in Gordon is normally-on;
the specification of Gordon (which is reproduced below for convenience) clearly records opening the camera, which further proves that "a camera application and/or a facial recognition application may operate in the background" in Gordon does not mean that a camera is normally-on when the mobile terminal is in a power-on state;
a camera application and/or a facial recognition application is used to control the camera, however, even if the camera application and/or the facial recognition application is running in the background, it does not that the camera is turned on; that is, even if the camera application and/or the facial recognition application is running in the background, the camera May be in an on-state or an off-state.
	
	
Examiner respectfully disagrees, one having ordinary skill in the art would recognize that background processes on computing devices are processes that run “behind the scenes” and without user intervention (i.e. in the background), therefor the camera operating as a background process as disclosed in Gordon is akin to the camera being normally on as claimed in the instant application.  Gordon discloses the camera running in the background and while the mobile device is in stand-by mode such that the mobile device configured to capture images at regular intervals to recognize objects in the images [0244-0247], clearly if the camera running in the background to detect the user as disclosed in Gordon, the camera is normally on.  With regards to applicant’s arguments that “a user may first starts the camera application and/or the facial recognition application as needed, and then the camera application and/or the facial recognition application may run in the background”, Examiner respectfully disagrees, its well known that background processes run without user intervention, therefor since the camera app (and camera) are running as a background process there would be no user intervention to start the program.  With regards to applicant’s arguments that “a camera application and/or a facial recognition application is used to control the camera, however, even if the camera application and/or the facial recognition application is running in the background, it does not that the camera is turned on; that is, even if the camera application and/or the facial recognition application is running in the background, the camera may be in an on-state or an off-state”, the Examiner respectfully disagrees, in Gordon is the camera is running in the background to detect the presence of the user and recognize objects in the images captured, the camera would have to be on to accomplish this, and therefore this could be considered as “normally-on”.  
Further, Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation "a mobile terminal with a camera normally-on when the mobile terminal is in a power-on state" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant further argues there is no need to modify Royyuru according to the teaching of Gordon.  In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Even so, the Examiner provided a teaching suggested motivation that by having the camera monitor to recognize the user, that the camera can quickly recognize a user beginning to the use the device which is useful as disclosed by Gordon for security purposes or selecting preconfigured content or settings based on the user recognized [0244-0247]. 
For the reasons above, applicant’s arguments are not persuasive.

Claim Interpretation

In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted as broadly as their terms reasonably allow. See MPEP § 2111.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Pruter, 415 F.2d 1393, 1404-05, 162 USPQ 541,550- 51 (CCPA 1969). See MPEP § 2111.
All claim limitations have been considered. Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art. The following language is interpreted as not further limiting the scope of the claimed invention. See MPEP 2103 I C and MPEP 2111.04. Claim limitations that contain statement(s) such as "if, may, might, can, could', are considered as optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.  For example, the claims recite several “when” statements that can be considered optional since it is positively recited as occurring, as for example “when identifying that the target image has an image feature of a preset graphic identification code…”, “when the access link is identified as a valid link…”.  These are conditional statements and under the claims' broadest reasonable interpretation this “when” statement does not have to be satisfied, and therefore does not have to be satisfied with the given prior art.  However, for the purposes of compact prosecution, the Examiner will treat these limitations as positively recited steps that must be satisfied.
The rejections given below are interpreted in light of 35 U.S.C. § 112, rejections and the claim interpretation discussed above.

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Royyuru, et al. (US Patent Application Publication 20150254630), “Royyuru” in view of Gordon, et al. (US Patent Application Publication 20180032997), “Gordon”.
As per claim 1, Royyuru discloses:
A code scanning method applied to a mobile terminal, the method comprising: [0003], [0043]
capturing an image with the camera and identifying a captured target image; [0003], [0043] In one aspect of an embodiment, the operations may further comprise obtaining, from one or more sensors associated with a mobile device, the URI from a quick response (QR) code or a near field communication tag… The mobile device(s) 104 may include one or more sensor device(s) 230, such as image sensors and/or collection devices (e.g., a microphone, cameras, video cameras
when identifying that the target image has an image feature of a preset graphic identification code, acquiring a target graphic identification code in the target image; [0030], [0035] The mobile device 104 may then obtain a URI from the QR code 106. Based on the URI, the mobile device 104 may launch a web browser… A user may use a camera on a mobile device to scan a quick response (QR) code for an advertisement of an item they encounter, such as on a poster in a transit station. The QR code may include a universal resource identifier (URI), such as a universal resource locator (URL). The URI or URL may include multiple parameters, such as an application label, version, QR tag identifier, QR tag signature, and a merchant name.
decoding the target graphic identification code to obtain an access link corresponding to the target graphic identification code; and [0035], [0066-0067] a user 102 may interact with a mobile device 104 to obtain a universal resource identifier (URI). The URI may be in the form of a QR code 106, an NFC tag, and/or a URL… In some embodiments, the obtained URI may include multiple parameters, including, but not limited to, an app label, a version indicator, a tag identifier, a tag signature, and/or a merchant name. In some embodiments, the URI may also include a keyword. The app label may indicate an application or service associated with the URI. The version indicator may include the version of the application or service associated with the URI. The tag identifier may be an identifier associated with different kinds of information. For example, the tag identifier may be associated with information provided by a merchant, such as an action. The action may indicate an action to be initiated upon selection of the URI, such as a check-in, checkout, discovery of products and/or services, or the like.
running a target application corresponding to the access link and displaying an access interface corresponding to the access link. [0009], [0035] In another embodiment, a method may be provided. The method may include obtaining, by one or more processors of a mobile device, a uniform resource identifier (URI); launching, by the one or more processors, a browser based at least in part on the URI; submitting, by the one or more processors, a first set of data to a server based at least in part on the URI and receiving a re-direct URI; launching, by the one or more processors, an application in response to receiving the re-direct URI from the server, wherein the application submits a second set of data to the server; and facilitating, by the one or more processors, completion of a transaction by the application based at least in part on matching the first set of data and the second set of data at the server…
Royyuru does not expressly disclose that the “mobile terminal with a camera normally-on when the mobile terminal is in a power-on state”.
Gordon however discloses [0245-0246], [0844], wherein the Examiner interprets that by camera application operating in the background and continually recording images, the camera would normally be on when the mobile terminal is on, In one embodiment, a camera application and/or a facial recognition application may operate in the background. For example, in one embodiment, the camera application and/or the facial recognition application may operate in a standby mode of the mobile device… In another embodiment, the indication may be capable of being received while the mobile device is in a standby mode. In one embodiment, the standby mode may include displaying a standby screen on the mobile device. In another embodiment, the standby mode may include the display (e.g. backlight, etc.) of the mobile device being powered off. In this case, in one embodiment, the indication may cause the automatic powering of the display screen (e.g. backlight, etc.), in addition to the display of the indication… In one embodiment, the camera may be configured to record images at a low rate when activity is not detected within a zone in front of the camera and to record images at a higher rate when activity is detected within the zone.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Royyuru with the ability to have the camera run in the background and record images as taught by Gordon, doing so allows the device to quickly recognize a user beginning to the use the device [Gordon, 0244-0247].

As per claim 2, Royyuru:
wherein after the step of decoding the target graphic identification code to obtain an access link corresponding to the target graphic identification code, the method further comprises: identifying whether the access link is a valid link; [0068] The tag signature may be a parameter used to validate and/or authenticate a particular URI. In some embodiments, the tag signature must be presented with the tag identifier to authenticate that the URI was not tampered with or otherwise manipulated.
when the access link is identified as a valid link, extracting key characters in the access link; [0067-0070] The tag signature may be a parameter used to validate and/or authenticate a particular URI. In some embodiments, the tag signature must be presented with the tag identifier to authenticate that the URI was not tampered with or otherwise manipulated… The action may indicate an action to be initiated upon selection of the URI, such as a check-in, checkout, discovery of products and/or services, or the like. In some embodiments, the action may require additional information to be provided. For example, if the action is a checkout action, then an amount to be paid must be provided by the merchant. Additional information may be retrieved based at least in part on the tag identifier. For example, once an action has been identified (e.g., checkout action), the user 102 may be prompted to verify payment information, such as locally stored payment information or payment information associated with the user 102 retrieved from a remote server.
searching for an application corresponding to the key characters from a preset database, and determining the application corresponding to the key characters as the target application. [0048-0049], [0067-0073], [0078] In the above example, the URI directs to sampledomain.com and the parameters included in the URI are as follows: keyword is FooBar, the app label is FDQRTag, the version indicator is 0100, the tag identifier is 123456, the tag signature is ABCD9876, and the merchant name is AAABBBB… The action may indicate an action to be initiated upon selection of the URI, such as a check-in, checkout, discovery of products and/or services, or the like. In some embodiments, the action may require additional information to be provided. For example, if the action is a checkout action, then an amount to be paid must be provided by the merchant. Additional information may be retrieved based at least in part on the tag identifier. For example, once an action has been identified (e.g., checkout action), the user 102 may be prompted to verify payment information, such as locally stored payment information or payment information associated with the user 102 retrieved from a remote server… In some embodiments, the claim check creation mechanism is directed to how information obtained from the URI is used to lookup a wallet application 228 and send the mobile device 104 an app store server 110 redirect… For example, the data storage 234 may include one or more mobile services module(s) 246. The mobile services module(s) 246 may include computer-executable instructions that in response to execution by the processor(s) 232 cause operations to be performed including receiving and storing data and parameters received from a mobile device 104, determining the type and version of mobile device 104 based at least in part on information received from the mobile device, redirecting the mobile device 104 to an appropriate app store server 112, and/or initiating registration of the user 102 and/or wallet application 226 or app.

As per claim 4, Royyuru discloses:
wherein the access interface comprises a payment interface; [0055], [0067] The wallet app server(s) 110 may further include network interface(s) 260 that facilitate communication between the wallet app server(s) 110 and other devices of the illustrative system architecture 200 (e.g., mobile device(s) 104, gateway server(s) 108, etc.) or application software via the network(s) 210. The wallet app server(s) 110 may additionally include one or more input/output (I/O) interfaces 258 (and optionally associated software components such as device drivers) that may support interaction between a user and a variety of I/O devices… Additional information may be retrieved based at least in part on the tag identifier. For example, once an action has been identified (e.g., checkout action), the user 102 may be prompted to verify payment information, such as locally stored payment information or payment information associated with the user 102 retrieved from a remote server.
Royyuru does not expressly disclose the following, Gordon, however discloses:
the step of capturing an image with the camera and identifying a captured target image, comprises: when a screen of the mobile terminal is in a screen-off state, capturing an image with the camera of the mobile terminal and identifying the captured target image; [0245-0246], [0844], In one embodiment, a camera application and/or a facial recognition application may operate in the background. For example, in one embodiment, the camera application and/or the facial recognition application may operate in a standby mode of the mobile device… In another embodiment, the indication may be capable of being received while the mobile device is in a standby mode. In one embodiment, the standby mode may include displaying a standby screen on the mobile device. In another embodiment, the standby mode may include the display (e.g. backlight, etc.) of the mobile device being powered off. In this case, in one embodiment, the indication may cause the automatic powering of the display screen (e.g. backlight, etc.), in addition to the display of the indication… In another embodiment, a sensor may be utilized to detect the presence of a user and the camera may capture images. In another embodiment, the camera may be utilized to sense the presence of a user. In one embodiment, a camera application and/or a facial recognition application may operate in the background. For example, in one embodiment, the camera application and/or the facial recognition application may operate in a standby mode of the mobile device.
the step of running a target application corresponding to the access link and displaying an access interface corresponding to the access link, comprises: lighting up the screen of the mobile terminal, running the target application corresponding to the access link and displaying the access interface corresponding to the access link; [1561], [1665-1666], [1675] In many cases, a user may perform an action, or a series of actions, in a predictable manner. Identifying said patterns may allow a device or plurality of devices to anticipate a user's intentions and assist them. The integration of a phone and a tablet, and the consolidation of their user observations, may facilitate the identification of behavior patterns. In various embodiments, method 48-36-00 may be utilized to modify the user experience according to observed user behavior… As shown, user behavior is observed. See operation 48-36-02. In various embodiments, a variety of user behavior may be observed. Possible examples of observable behavior may include, but is not limited to, execution and/or termination of applications, modification of system settings (e.g. display brightness, volume, wireless interfaces, etc.)… As shown, the user experience is modified according to observed patterns. See operation 48-36-06. In various embodiments, the user experience may be modified according to observed patterns of user behavior in a variety of ways. For example, in one embodiment, upon identification of a user behavior pattern which has been previously observed, where said identification may be made with a sufficient degree of confidence before the entire behavior pattern has occurred, the user may be prompted with the option to have the rest of the behavior performed automatically. In another embodiment, said performance of the rest of the behavior may be performed automatically, without prompting the user for permission… In various embodiments, bookmarks and/or other URLs may be sent to communication participants using various methods. For example, in one embodiment, bookmarks and URLs may be sent to communication participants using a text-based form of message, such as email or SMS. In another embodiment, bookmarks and URLs shared through user interface 48-26-00 may be automatically presented to the communication participants in a new browser window.
after the step of lighting up the screen of the mobile terminal, running the target application corresponding to the access link and displaying the access interface corresponding to the access link, the method further comprises: when an authorized payment operation is received, completing payment according to an input payment amount; [0819], [1665-1666], [1675], [1717] As shown, user behavior is observed. See operation 48-36-02. In various embodiments, a variety of user behavior may be observed. Possible examples of observable behavior may include, but is not limited to, execution and/or termination of applications, modification of system settings (e.g. display brightness, volume, wireless interfaces, etc.)… As shown, the user experience is modified according to observed patterns. See operation 48-36-06. In various embodiments, the user experience may be modified according to observed patterns of user behavior in a variety of ways. For example, in one embodiment, upon identification of a user behavior pattern which has been previously observed, where said identification may be made with a sufficient degree of confidence before the entire behavior pattern has occurred, the user may be prompted with the option to have the rest of the behavior performed automatically. In another embodiment, said performance of the rest of the behavior may be performed automatically, without prompting the user for permission…. An instruction may include one or more triggers and one or more response actions. A response action may include any action taken by the mobile device in response to one or more triggers. For example…activating and/or deactivating a service (e.g. Bluetooth, WiFi, GPS, NFC, device volume, device screen brightness, etc.)… initiate and/or reject payment (e.g. ticket purchase, online service purchase, purchase verification email, etc.)… completing a phone call, navigating to a destination, updating a user list (e.g. todo list, etc.), updating a count (e.g. kitchen item inventory, etc.), purchasing and/or ordering an item (e.g. grocery item, car oil etc.), scheduling an appointment (e.g. with a client, with a doctor, etc.), and/or taking any action in response to a trigger. In another embodiment, a response action may include a macro, a script, and/or any other preconfigured set of one or more actions…In one embodiment, the check-in page may be associated with a payment page (e.g. for airline fees and/or charges, etc.). In one embodiment, the payment page may be managed by the OS/platform native utility and may be used by any application (including the check-in page, etc.) to complete payment transactions.
closing the target application and closing the screen of the mobile terminal. [0992-0994], [1665-1666], [1675], [1717] As shown, user behavior is observed. See operation 48-36-02. In various embodiments, a variety of user behavior may be observed. Possible examples of observable behavior may include, but is not limited to, execution and/or termination of applications, modification of system settings (e.g. display brightness, volume, wireless interfaces, etc.)… While not shown, in the event that a transaction is completed via the lock screen in operation 47-1008, an option may be given thereafter to execute and open a relevant interface (e.g. post-transaction interface) of the foregoing application for engaging in post-transaction functionality (e.g. examples of which will be set forth hereinafter in greater detail). Further, absent electing such option, the mobile device may either stay in lock screen mode for a predetermined period and thereafter return to the power standby mode, or immediately return to the power standby mode.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Royyuru with the ability to have the camera run in the background and record images as taught by Gordon, doing so allows the device to quickly recognize a user beginning to the use the device [Gordon, 0244-0247].

As per claims 11-12, and 14, claims 11-12 and 14 recite substantially similar limitations to those found in claims 1-2, and 4 respectively.  Therefor claims 11-12, and 14 are rejected under the same art and rationale as claims 1-2, and 4.  Furthermore, Royyuru discloses a mobile terminal comprising a processor, memory and computer program [0009], [0098].

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Royyuru in view of Gordon in view of Sun, et al. (US Patent Application Publication 20130278622), “Sun”.
As per claim 3, Royyuru discloses:
wherein the step of running a target application corresponding to the access link and displaying an access interface corresponding to the access link, comprises: judging whether the mobile terminal is installed with the target application; [0062] In some embodiments, the architecture 200 may include one or more app store server(s) 112 which may be configured to determine if an application, such as the wallet application 226 or app, is installed on a mobile device 104. If the application or app is not installed on the mobile device 226, the app store server 112 may initiate installation of the application or app. If the application or app is installed on them mobile device 112, then the app store server 112 may launch the application or app on the mobile device 104.
when determining that the mobile terminal is installed with the target application, running the target application installed on the mobile terminal, and displaying the access interface corresponding to the access link by the target application; [0071-0077] In the above example, the URI directs to sampledomain.com and the parameters included in the URI are as follows: keyword is FooBar, the app label is FDQRTag, the version indicator is 0100, the tag identifier is 123456, the tag signature is ABCD9876, and the merchant name is AAABBBB…  At exchange 322, the app store server 112 may determine, based at least in part on information received from the mobile device 104, whether the mobile device has the requested wallet application 226 or app. If the requested wallet application 226 or app is already installed on the mobile device 104, the app store server 112 may determine whether an update is needed. If an update is needed, the app store server 112 may initiate the download of the update onto the mobile device 104… In some embodiments, at exchange 326, the wallet application 226 or wallet app may be launched in response to the re-direct URI received at exchange 318.
Royyuru does not expressly disclose the following, Sun, however discloses:
when determining that the mobile terminal is not installed with the target application, running an applet corresponding to the target application, and displaying the access interface corresponding to the access link by the applet. [0040], [0116] Each time user uses the base app to scan a barcode, the base app would check to see if the corresponding applet is already installed. If so, it is invoked and run. Otherwise the base app would go to the Internet and automatically download, install and initialize the applet (in some cases after obtaining user permission to proceed)… User installed base application but uses another scanner app to scan the barcode. The scanner app will typically launch a web browser and open the URL (e.g., http://flashme.com/p/d131dd02c5e6eec4693d9a0698aff95c). The web server can then launch the base application to handle scanned information by feeding a web page that encodes proper URI-schemed links to start executing the installed base application.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Royyuru with the ability to run an applet for accessing a URL to install an application as taught by Sun, doing so further allows an applet to be used to install an app if not installed [Sun, 0040, 0116].
As per claim 13, claim 13 recites substantially similar limitations to those found in claim 3, respectively.  Therefor claim 13 is rejected under the same art and rationale as claim 3.  Furthermore, Royyuru discloses a mobile terminal comprising a processor, memory and computer program [0009], [0098].



Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Royyuru in view of Gordon in view of Paraskeva, et al. (US Patent Publication 20130275308), “Paraskeva”
As per claim 5, Royyuru discloses:
wherein the access interface comprises a payment interface; [0055], [0067] The wallet app server(s) 110 may further include network interface(s) 260 that facilitate communication between the wallet app server(s) 110 and other devices of the illustrative system architecture 200 (e.g., mobile device(s) 104, gateway server(s) 108, etc.) or application software via the network(s) 210. The wallet app server(s) 110 may additionally include one or more input/output (I/O) interfaces 258 (and optionally associated software components such as device drivers) that may support interaction between a user and a variety of I/O devices… Additional information may be retrieved based at least in part on the tag identifier. For example, once an action has been identified (e.g., checkout action), the user 102 may be prompted to verify payment information, such as locally stored payment information or payment information associated with the user 102 retrieved from a remote server.
the step of capturing an image with the camera and identifying a captured target image, comprises: when a screen of the mobile terminal is in a screen-on state, capturing an image with the camera of the mobile terminal and identifying the captured target image; [0035], [0066] In various example embodiments, a user 102 may interact with a mobile device 104 to scan a QR code 106. For example, the user may use a QR code scanning application to capture a QR code 106 displayed on a poster for a product, such as a book. The mobile device 104 may then obtain a URI from the QR code 106. Based on the URI, the mobile device 104 may launch a web browser. The web browser may transmit data to a gateway server 108… In some embodiments, at exchange 302, a user 102 may interact with a mobile device 104 to obtain a universal resource identifier (URI). The URI may be in the form of a QR code 106, an NFC tag, and/or a URL. The URI may be displayed and associated with a product. In some embodiments, at exchange 304, the URI may be obtained by the user 102 selecting a URL on a mobile device. In some embodiments, at exchange 304, the URI may be obtained by the user 102 using one or more sensor devices 230 associated with the mobile device 104 to scan or otherwise capture the URI. For example, the user 102 may use a camera in conjunction with a QR code scanning application to scan a QR code 106 displayed, such as on a poster. The QR code scanning application may obtain a URI from the QR code 106.
after the step of running a target application corresponding to the access link and displaying an access interface corresponding to the access link, the method further comprises: when an authorized payment operation is received, completing payment according to an input payment amount; [0067-0070] The tag signature may be a parameter used to validate and/or authenticate a particular URI. In some embodiments, the tag signature must be presented with the tag identifier to authenticate that the URI was not tampered with or otherwise manipulated… The action may indicate an action to be initiated upon selection of the URI, such as a check-in, checkout, discovery of products and/or services, or the like. In some embodiments, the action may require additional information to be provided. For example, if the action is a checkout action, then an amount to be paid must be provided by the merchant. Additional information may be retrieved based at least in part on the tag identifier. For example, once an action has been identified (e.g., checkout action), the user 102 may be prompted to verify payment information, such as locally stored payment information or payment information associated with the user 102 retrieved from a remote server.
Royyuru does not expressly disclose the following, Paraskeva, however discloses:
closing the target application and returning to an interface displayed by the mobile terminal before displaying the payment interface. [0068] In an increasing number of situations the browser used by the Shopper and the Mobay payment application may reside on the same device. For instance a Shopper could be using their smart phone or tablet device to browse a retail website and still choose to pay by Mobay. In this scenario when the "pay by Mobay" button is pressed the device will receive the payment notification in the usual way. The browser may close and the Mobay mobile payment application will start. Once the payment process has completed the payment application will close and the Shopper redirected back to the retail website. This gives two key advantages to the payment process. Firstly, using the Mobay payment system is much more secure than relying on browser security because it avoids any security attacks against the browser and due to the security built into the application removes the possibility of man-in-the-middle attacks, phishing attacks and other attacks. Secondly, the Shopping experience is considerably simplified as using a dedicated payment application is much easier than trying to navigate a website on a mobile device.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Royyuru with the ability to close the payment application after payment is completed and return to the previous interface as taught by Paraskeva, doing so allows the payment application to be used, if installed on the same device as the browser, to complete the purchase avoiding security attacks against the browser and due to the security built into the application removes the possibility of man-in-the-middle attacks, phishing attacks and other attacks [0068]. 
As per claim 15, claim 15 recites substantially similar limitations to those found in claim 5, respectively.  Therefor claim 15 is rejected under the same art and rationale as claim 5.  Furthermore, Royyuru discloses a mobile terminal comprising a processor, memory and computer program [0009], [0098].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694